        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 1 of 26


                                                                              flLEO
                                                                        U.S. DISTRICT COURT
                                                                       DISTRICT OF WYQM'iSS
                                                                      2019 FEB-5 PH i»: 32
                                                                      STEi'TiAM HARRIS. CLERK
                                                                                    ..R
Keith R. Nachbar
Wyoming Bar No.6-2808
Keith R. Nachbar,P.C.
123 W. 1st Street, Suite 205
Casper, Wyoming 82601
Phone: (307)473-8977
Fax: (307)473-8989
Email: Keith@Nachbarlaw.com



                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF WYOMING


ROBERT ALLEN HARVEY and ELAINE
HARVEY,
     Plaintiffs,

vs.                                               Civil Action No. /?- CO          ^^d'
HALLIBURTON ENERGY SERVICES,INC.,
       Defendant.




            DEFENDANT'S NOTICE OF REMOVAL TO FEDERAL COURT



       Defendant, Halliburton Energy Services, Inc., in the state court suit filed by Plaintiffs,

Robert Allen and Ellen Harvey, now pending in the State of Wyoming District Court for the

Fifth Judicial District Court, Big Horn County, Wyoming (the "State Court"), Civil Action No.

2018-000105, hereby gives notice of its removal of this suit from the State Court to the United

States District Court ifor the District of Wyoming, pursuant to 28 U.S.C. §1446, Rule 81 of the
Federal Rules of Civil Procedure, and Local Rule 81.1 Defendant does so without waiving but

reserving all procedural and substantive rights and defenses. Defendant avers to.this Court as


                                             Page 1                  Summonftt
                                                                                  not Issued
           Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 2 of 26




follows:                                                               :                            ■'


                                                   1.


       On December 26, 2018, Plaintiffs filed their Complaint in the State Court captioned

"Robert Allen Harvey and Elaine Harvey vs. Halliburton Energy Services, Inc.," Civil Action

Number 2018-000105. A copy of the Complaint filed by Plaintiffs is attached hereto as Exhibit

1. The State Court is within the federal District of Wyoming.

                                     Service of Process


                                                   2.


       Plaintiffs served the Complaint on Defendant via its ajgent for service of process on

January 7, 2019. A copy of the served summons is attached hereto as Exhibit 2.

                          Basis for Federal Question Removal


                                             ■     3.


       In their Complaint, Plaintiffs allege employment discrimination by Defendants in

violation of the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §621, the

Americans with Disabilities Act ("ADA"), 42 U.S.C. §12101, and the Wyoming Fair

Employment Practices Act (See Exhibit 1, fl 87-113.)

                                             ■     4.     '        ■                ■      -    •   ■

       Federal jurisdiction is based on federal question jurisdiction pursuant to 28 U.S.C. §1331.

In their Complaint, Plaintiffs allege employment discrimination in violation of the federal

statutes of the ADEA and the ADA. (See Exhibit 1.)            This action is of a civil nature seeking

monetary damages from Defendant pursuant to a law or laws of the United States. (Id.) ' ■ '             "


                                                 Page 2
         Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 3 of 26




                                                 5.


       This action is removed pursuant to 28 U.S.C. §1441(a), as Plaintiffs' federal employment

discrimination claim is within the "original jurisdiction" of district courts pursuant to 28 U.S.C. §

1331; Therefore, the requisite federal question for original jurisdiction as required by 28 U.S.C,

§ 1441(a)is satisfied.

                                                 6.


     s The United States District Court for the District of Wyoming is ^ appropriate venue for

removal pursuant to 28 U.S.C. §1391,§1441(a) and §1446(a).

                                                 7.


      ■tiT'laintiffs also assert a cause of action under state law. However; because this Court has

origiithl jurisdiction of Plaintiffs' federal claims, this Court may accept the state law cause of

actiorJCunder this Court's supplemental jurisdiction as both of the state claims share "a common

nucleus of operative fact" with the ADEA and ADA claims. See 28 U.S.C. §§1367 and 1441(c);

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343 (1988); United Mine Workers v. Gibbs, 383 U.S.

715, 725-27 (1966).      Both the federal and state claims arise from the same discriminatory

conduct alleged in the Complaint. Plaintiffs' state law claim is therefore removable to federal

court as state law supplemental claims.




        This action is therefore a civil action over which this Couh has original jurisdiction under

28 U.S.C. §1331, and is one which may be removed to thi^ Cdiirt by Defendant pursuarit to'the



                                               Page 3
           Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 4 of 26




provisions of 28 U.S.C; §1441(b) in that it is a civil action arising under the laws of the United

States.


                                       Timely Removal              '


                          ■   -                 9.


          This Notice of Removal is being filed within the time allowed by 28 U.S.C. §1446(b)

because it is filed within thirty (30) days after the receipt by Defendant of papers that provided

the basis for removal of this action. (See Exhibit 2.)

                                   Properly Filed Removal


                                                10.            ■        ■      ■


     ^Pursuant to 28 U.S.C. §1446, this Notice of Removal complies with the requirement of

28 UiS;C. §1446(a) concerning a short and plain statement for the grounds of removal, and with

28 UvSiC. §1447(b) concerning the filing of all documents from the state court action. (See

Exhibit 1.)- Pursuant to 28 U.S!C. §1446(d), a copy of this Notice of Reriiovfil is being filed in

the State Court and has been'served upon Plaintiffs. A copy ofthe Ndtice to the Statfe Court'of

Removal is attached hereto as Exhibit 3.

          WHEREFORE, Defendant gives notice that the action now pending in the State of

Wyoming District Court for the Fifth Judicial District Court, Big Horn County, Wyoming (the

"State Court"), is hereby removed to the United States District Cdiirt for the District of

Wyoming.                                   .




                                               Page 4
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 5 of 26




                                is
       Respectfully submitted this     3"    day of February 2019.




                                       Keith R. Nachbar
                                       Wyoming Bar No.6-2808
                                       Keith R. Nachbar, P.C.
                                       123 W. 1st Street, Suite 205
                                       Casper, Wyoming 82601
                                       Phone: (307)473-8977
                                       Fax: (307)473-8989
                                       Email: Keith@NachbarIaw.com


                                       COUNSEL FOR DEFENDANT,
                                       HALLIBURTON ENERGY SERVICES,INC.

                                 CERTIFICATE OF SERVICE


       I hereby certify that on this        day of February, 2019,1 caused to be served by United

States mail the foregoing pleading upon counsel of record as follows:

Philip A. Nicholas
Meggan J. Nicholas
Nicholas & Tangeman,LLC
P.O. Box 928
Laramie, Wyoming 82073
nicholas@wvolegal.com
nmicholas@wvolegal.com


Thomas E. Lubnau                                                      .   . .
Lubnau Law Office,PC
P.O. Box 1028
Gillette, Wyoming 82717
tom@esteQ.com                                                                   •   .




                                              Keith R. Nachbar




                                               Page 5
         Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 6 of 26



 Philip A. Nicholas, WSB it 5-1785
 Meggan J. Nicholas, WSB ft 7-4856
 Nicholas & Tangeman, LLC
 P.O. Box 928
 Laramie, Wyoming 82073
(307)742-7140
(307)742-7160-Fax
 nichoias^xwolesjai.com
 mnicholas@vvvoleQal.com

 Thomas E. Lubnau, WSB # 5-2218
 Lubnau Law Office, PC
 P.O. Box 1028
 Gillette, Wyoming 82717
(307)682-1313
(307)682-9340
tom@etseq.com

STATE OF WYOMING                )                            IN THE DISTRICT COURT
                                )ss.                         FIFTH .lUDICIAL DISTRICT
COUNTY OF BIG HORN )                                         Civil Action No. 2018- OQO/OS
ROBERT ALLEN HARVEY and
ELAINE HARVEY.                                                          Clerk of Disirict Court
     Plaintiffs,
vs.
                                                                     FILED   DEC 2 G 20J8
HALLIBURTON ENERGY SERVICES,INC.
        Defendant.                                                      by   SEKEWA K. LiPP

                                            COMPLAINT

        Plaintiffs Robert Allen Harvey and Elaine Harvey allege as follows:

                                       Nature of the Claims

        1.       This is an action for equitable relief, as well as monetary damages, to redress

Defendant's unlawful employment practices, including Defendant's unlawful discrimination

against Plaintiff because of his age, in violation of the Age Discrimination in Employment Act

("ADEA"),29 U.S.C. § 621, et seq, because of his disability, in violation of the Americans with

Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq., and for violations of the Wyoming Fair

Employment Practices Act of 1956, as amended.



                                                                                              EXyiBIT
                                                                                            DEFENDANT'S


                                     Complaint, Page I of15 pages.
          Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 7 of 26




                                     Jurisdiction and Venue

          2.    The amount in controversy exceeds $75,000 and this Court has original

jurisdiction over the parties and subject matter of this dispute.

          3.    Venue is proper in this district because the events or omissions giving rise to this

action, including the unlawful employment practices alleged herein, occun'ed in this district.

                                              Parties

          4.    Plaintiffs Robert Hai-vey and Elaine Harvey are Wyoming natives residing in

Lovell, Big Horn County, Wyoming.

          5.    Defendant Halliburton Energy Services, Inc., is a Delaware corporation which is

authorized to conduct business in the slate of Wyoming ("Halliburton").

          6.    At all relevant times, Defendant owned and operates a bentonite mining and

production facility under the name Bentonite Performance Materials ("BPM") in Lovell,

Wyoming.

          7.    At all relevant times, Plaintiff Mr. Harvey met the definition of an "employee"

under all applicable statutes.

          8.    At all relevant times, Defendant Halliburton met the definition of an "employer"

under all applicable statues.

          9.    At all relevant times, Plaintiff was the employee of Defendant Halliburton.

                                  Procedural Requirements

          10.   Plaintiff Mr. Harvey has complied with all statutory prerequisites to filing this

action.


          11.   On or about April 7, 2016, Mr. Hai-vey timely filed a Charge of Discrimination

with the State of Wyoming, Department of Workforce Seiwices - Labor Standards, Wyoming



                                  Complaint, Page 2 of15 pages.
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 8 of 26



Fair Employment Program.

        12.    The Charge of Discrimination charges Defendant with unlawful discriminatory
employment practices because of age and disability.

        13.    On March 1, 2018, the Department of Workforce Services rendered a

determination finding that "evidence obtained during the investigation to date establishes a
violation of federal and state statutes and based on a preponderance of the evidence, I hereby
issue a finding ofprobable cause to believe discrimination occurred."

        14.    On October 17, 2018, the United States Employment Opportunity Commission

issued a Notice of Right to Sue attached hereto as Exhibit A.

        15.    More than 60 days has passed since the filing of Plaintiffs April 7, 2016 charge

of discrimination.


                                       Statement of Facts

        16.    On March 16, 2016, Defendant Hallibuton tenninated Plaintiff Mr. Harvey's

employment with its BPM plant facility located near Lovell, Wyoming.

        17.    At the time he was terminated by Hallibuton, Mr. Harvey was 61 years of age.

        18.    At the lime he was terminated by Halliburton, Mr. Harvey had given 42 years of

service to the bentonite industry.

       19.     At the time he was terminated by Halliburton, Mr. Harvey had given over 21

years ofservice to the BPM facility.

       20.     At the time he was terminated by Halliburton, Mr. Harvey had given over 17

years ofservice to Halliburton.

       21.     Mr. Harvey worked in supervisory roles in the Bentonite industry for 36 years.




                                  Complaint, Page 3 of15 pages.
         Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 9 of 26



        22.     Plaintiff began his career in the bentonite industry working as lead man on
packing crews and worked himself up to the position of plant manager at American Colloid.

        23.     After leaving American Colloid, Mr. Harvey worked for a short time in the

Georgia Pacific wall board plant.

        24.     In 1994, Bentonite Performance Minerals, LLC f'BPM LLC") recmited Mr.

Harvey to leave Georgia Pacific to work at its BPM facility.

        25.     BPM recruited Mr. Harvey to set up the lab at the BPM's plant which had been

mothballed for several years.

        26.     For the next 21 years. Plaintiff worked as the Quality Assurance/Quality Control

Supervisor at the BPM facility, where he supervised all lab personnel.

        27.     In 1998/1999 Halliburton acquired Bentonite Performance Minerals, LLC and

became Mr. Harvey's employer.

        28.     Mr. Harvey served as the Quality Assurance/Quality Control Supervisor at

Halliburton's' BPM facility from the time of its acquisition until his termination.

        29.     Mr. Harvey was responsible for ensuring BPM's lab and its products complied

with the American Petroleum Institute (API) and National Sanitation Foundation (NSF)

standards ensuring that all lab personnel followed procedures so as to maintain its API and NSF

certification with every audit.

       30.      Mr. Har\'ey also assisted other Halliburton bentonite plants with their API qualitj'

control tliroLigh internal audit processes.

       31.      Mr. Harvey was a subject matter expert in Quick Gel, one of the main stay

products BPM produces.




                                  Complaint, Page 4 of15 pages.
         Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 10 of 26



         32.   Due in part to the efforts of Mr. Harvey, Quick Gel was produced at the Lovell

Plant.


         33.   Mr. Harvey traveled to Lima, Peru and New Orleans, LA to teach Halliburton

employees how to produce Quick Gel.

         34.   In 1995, Mr. Harvey attended and successfully completed the Baroid Mud School.

         35.   In 1999, Mr. Harvey allended and successfully completed the Advanced Mud

School.


         36.   During his employment, Mr. Harvey provided teclmicai support for products in

marketing, sales and customer support.

         37.   Mr. Harvey was an experienced supervisor with 36 years of sterling performance

at two different companies.

         38.   Mr. Harvey was diagnosed with Rheumatoid and Psoriatic Arthritis in March of

2014.


         39.   Rlieumatoid and Psoriatic Arthritis are autoimmune diseases causing chronic

inflammation and deterioration ofjoinls and causing damage to a variety of body systems.

         40.   As a result of his Rheumatoid and Psoriatic Arthritis, Mr. Harvey was required to

undergo two surgeries on his feet while employed with Halliburton.

         41.   For each surgery, Mr. Harvey was required to request time off under the Family

Medical Leave Act.


         42.   Mr. Harvey*s supervisor, Alan Snyder, had actual knowledge of Mr. Harvey's

health conditions.


         43.   Mr. Harvey was required to request lime off from Mr. Snyder for his medical

appointments and surgeries.



                                Complaint, Page 5 of15 pages.
       Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 11 of 26



       44.     Mr. Harvey was able to peiTorm his work with reasonable accommodations and

using his normal sick leave and Family Medical Leave.

       45.     Mr. Harvey was prescribed Remicade Infusion treatments by his treating
physieian for his Rheumatoid and Psoriatic Arthritis.

       46.     Mr. Hai*vey discussed his diagnoses with his supervisor Alan Snydcr.

       47.     Mr. Harvey and Mr. Snyder discussed that Amador Rodriquez, a Hallibuiton

employee, was also prescribed Remicade Infusions to treat a related disease.

       48.     Mr. Harvey^s medical insurance was provided by Halliburton.

       49.     Mr. Harvey's first Remicade treatment was on February 1, 2016.

       50.     Mr. Harvey's second Remicade treatment was on February 16, 2016.

       51.     Mr. Hai*vey's third Remicade treatment was on March 14, 2016.

       52.     These three treatments were part of the "load-up phase" for long term Remicade

Infusion treatments.

       53.    The medical plan was to then move to infusion treatments once every 8 weeks.

       54.     On March 16, 2016, Mr. Harvey was fired by Halliburton along with Mike Bay

and John Vanvalen.


       55.     Mr. Hai^vey, Mike Bay and John Vanvalen were all over the age of 60 at the time

they were fired from Halliburton.

       56.     Mr. Harvey was fired 2 days following the "load-up" phase for his Remicade

Infusion treatments.


       57.     Mr. Harvey was replaced by Dave Hayes, who was younger than Mr. Harvey.

       58.     Mr. Hayes was hired by Halliburton in 1997 to load bulk railroad cars.

       59.     Mr. Harvey hired Mr. Hayes in 1998 to fill a vacant position in the lab.



                                 Complaint, Page 6 of15 pages.
          Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 12 of 26




          60.   Mr. Hayes was placed in Ihc position of Quality Systems Manager in 2011 at the
Lovell Plant.


          61.   Mr. Harvey was BPM's Quality Assurance/Quality Control Manager with
oversight responsibilities over Mr. Hayes.

          62.   Mr. Hayes was offered additional training at the direction of Mr. Snyder.

          63.   Mr. Harvey requested additional training, but his requests were denied.

          64.   Halliburton has alleged that it undertook to implement a reduction in force to

respond to market conditions in the energy industry.

          65.   The BPM facility was successful outside the energy industry, producing many

products in addition to drilling mud, which include: cat litter, Taconite for iron ore pelletizing,
and material for products including geo-liners.

          66.   1 he BPM facility was insulated from the energy markets because of its large

market in cat litter and other non-energy related products.

          67.   Halliburton's BPM facility fired three persons in 2016, all of whom were over the

age of60.

          68.   Terminated employee John Vanvalen was later rehired to his same position within

a year.


          69.   Mike Bay was told his job was phased out, but Josh Tippetts performed the job

for 6 months and was then given the title that belonged to Mr. Bay.

          70.   Halliburton has claimed that Mr. Harvey was terminated and that his position was

filled by a younger employee named David Hayes who demonstrated a broader skill set tlian Mr.

Harvey.

          71.   Mr. David Hayes did not have a broader set of skills than Mr. Harvey.



                                 Complain!. Page 7 of15 pages.
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 13 of 26



        72.     To the extent that Mr. Hayes had learned job functions not introduced to Mr.

Harvey, those skills were learned ihrougli training not offered to Mr. Harvey.

        73.     Since the firings or claimed reduction-in-force of the lliree individuals in 2016,

BPM has hired at least four new, additional employees all of whom are younger than 60 years of
age.


        74.    After the claimed reduclion-in-forcc, Hallibiirlon advertised on May 26, 2016 for

full time entry level positions at the BPM facility.

       75.     Plaintiff is informed, believes and therefore alleges that BPM hired four new

employees within a year after terminating Mr. Harvey.

       76.     Halliburton refused to consider Mr. Haiwey for rehire for new positions because

of his age and disability.

       77.     Halliburton's claim that its BPM facility laid off Mr. Harvey pursuant to a

reduction in force is a pretextual for terminating Mr. Harvey on account of his age and disability.

       78.     If in fact there was a legitimate need for a reduction in force, the Halliburlon's

BPM plant implemented the reduction in force in a discriminatory manner to eliminate Mr.

Harvey and others over the age of60.

       79.     Halliburton intentionally terminated Mr. Harvey because he was a high cost

employee due to his medical condition related to his disability.

       80.     Mr. Harvey's Remicade Infusions were pre-approved prior to his termination.

       81.     As a result of his wrongful tennination, Mr. Harvey was no longer able to receive

Remicade Infusion treatments for his medical condition developed while employed with

Halliburton.


       82.     The cost ofeach Remicade treatments is $13,646.



                                  Complaint, Page 8 of15 pages.
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 14 of 26



        83.     Mr. Han'ey was financially unable to pay for Rcmicade treatments after being
terminated by Halliburton.

        84.    Mr. Harvey's Rheumatoid and Psoriatic Artliritis has progressed more rapidly and
with greater severity because he no longer had financial resources and the health insurance

coverage he had earned over his 21 years ofservice with the BPM plant.

        85.    Mr. Harvey has been re-employed in a similar position where he continues to

perform tlie same work with reasonable accommodations, but for less pay and reduced benefits.
        86.    Mr. Harvey has not been able to resume his doctor's ordered treatment for

Remicade because his new employer's iiisuiance does not provide that coverage and he cannot
afford that treatment.


                                 FIRST CLAIM FOR RELIEF
(Age Discrimination in Violation of the Age Discrimination in Employment Act(ADEA)29
                                          U.S.C.§621)

       87.     All prior allegations are incorporated herein by reference.

       88.     Defendant Halliburton's and its BPM facility's decision to terminated Mr. Har\'ey

was the result of age based discrimination in violation of the ADEA.

       89.     Defendant Halliburton's and its BPM facility's motivating or determining factor

in terminating Mr. Harvey was tlie result of age based discrimination in violation of the ADEA.

       90.     Even if downsizing was Halliburton's intention, the implementation of tlie

reduction in force effort was conducted in a discriminatory manner in violation of the ADEA.

       91.     Halliburton's stated reasons for its conduct were not the true reasons, but instead

were pretextual to hide the Defendant's discriminatory animus.

       92.     As a direct and proximate result of Defendant's unlawful and discriminatoiy

conduct in violation of the ADEA,Plaintiff has suffered and continues to suffer:



                                 Complaint, Page 9 of15pages.
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 15 of 26



             a. Severe mental anguisli and eniotionai distress, including but not limited to
                depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

                and self-confidence, emotional and physical pain and suffering;

             b. Loss of medical benefits necessary to treat his condition developed while
                employed by by Halliburton;

             c. Physical impairment and worsening of his Rlieumaloid and Psorialic Arthritis;

                and


             d. Lost income and benefits.

       93.      As a direct and proximate result of Defendants' unlawfiil and discriminatory

conduct in violation of the ADEA, Mrs. Harvey has sustained and will continue to suffer a loss

of consortium and other benefits in an amount that will be proven at the time of trial including a

loss of loss of love, companionship, comfort, care, assistance, protection, affection, society,

moral support, and the loss of the enjoyment of other relations and other incidents incumbent

with the husband and wife relationship.

       94.      As a direct and proximate result of Defendant's unlawful and discriminatory

conduct in violation of the ADEA, Plaintiffs have suffered and continue to suffer damages in an

amount to be proven at trial.

       95.      Defendant's unlawful conduct constitutes a knowing, malicious, willful and

wanton violation of the ADA for which Plaintiff is entitled to an award of punitive damages.

                                    SECOND CLAIM FOR RELIEF
         (Disability Discrimination in Violation of the Americans with Disabilities Act,42
                                              U.S.C§ 12101)

       96.      All prior allegations are incorporated herein by reference.




                                 Complaint, Page 10 of15 pages.
       Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 16 of 26



        97.     Defendant Halliburlon's and its BPM facility's decision to terminated Mr. Harvey
was the result of his disability in violation of the ADA.

       98.      Defendant Halliburton s and its BPM facility's motivating or determining factor
in terminating Mr. Harvey was the result of disability based discrimination in violation of the
ADA.


       99.      Even if downsizing was Halliburlon's intention, the implementation of the
reduction if force effort was conducted in a discriminatory manner in violation of the ADA.

       100. Mr. Harvey suffers from a disability that requires only a modest accommodation
for the job he was employed to do, and which accommodation required no cost and infrequent
time off for medical treatments.

       101.     Halliburton's slated reasons for firing Mr. Harvey are not the true reasons, but

instead were pretexlual to hide the Defendant's discriminatory animus.

       102.     As a direct and proximate result of Defendant's unlawfltl and discriminatory

conduct in violation of the ADA,Mr. Harvey has suffered and continues to suffer:

           a. Severe mental anguish and emotional distress, including but not limited to

                depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

                and self-confidence, emotional and physical pain and suffering;

             b. Loss of medical benefits necessary to treat his condition developed while

                employed by Plalliburton;

           c. Physical impairment and worsening of his Rheumatoid and Psoriatic Arthritis;

                and


           d. Lost income and benefits.




                                 Complaint, Page II of15 pages.
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 17 of 26



        103. As a direct and proximate result of Defendants' unlawful and discriminatory
conduct in violation of the ADA,Mrs. Harvey has sustained and will continue to suffer a loss of

consortium and other benefits in an amount that will be proven at the time of trial including a
loss of loss of love, companionship, comfort, care, assistance, protection, affection, society,
moral support, and the loss of the enjoyment of other relations and other incidents incumbent

with the husband and wife relationship.

       104. As a direct and proximate result of Defendant's unlawful and discriminatory

conduct in violation of the ADA, Plaintiffs iiave suffered and continues to suffer damages in an

amount to be proven at trial.

        105.   Defendant's unlawful conduct constitutes a knowing, malicious, willful and

wanton violation of the ADA for which Plaintiffs are entitled to an award of punitive damages.

                                    THIRD CLAIM FOR RELIEF
          (Discrimination in Violation of the Wyoming Fair Employment Practices Act)

       106.    All prior allegations are incorporated herein by reference.

       107.    The Defendant's conduct as alleged above constitutes discrimination based on

Mr. Harvey's disability in violation of the Wyoming Fair Employment Practices Act

("WFEPA").

       108.    The Defendant's conduct as alleged above constitutes discrimination based on

Mr. Harvey's age in violation of the WFEPA.

       109.    Halliburlon's stated reasons for firing Mr. Harvey, are not the true reasons, but

instead were pretextual to hide the Defendant's discriminatory animus.

       110.    As a direct and proximate result of Defendant's unlawful and discriminatory

conduct in violation of the WFEPA, Mr. Harvey has suffered and continues to suffer;




                                Complaint, Page 12 of15 pages.
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 18 of 26




           a. Severe mental anguish and emotional distress, including but not liinited to

               depression, humiliation, embarrassmenl, stress and anxiety, loss of self-esteem

               and self-confidence, emotional and physical pain and suffering;

           b. Loss of medical benefits necessary to treat his condition developed while

               employed by Halliburton;

           c. Physical impairment and worsening of his Rheumatoid and Psorialic Artlu'ilis;

               and


           d. Lost income and benefits.

        111.   As a direct and proximate result of Defendants' unlawful and discriminatory

conduct in violation of the WFEPA, Mrs. Harvey has sustained and \vill continue to suffer a loss

of consortium and other benefits in an amount that will be proven at the time of trial including a

loss of loss of love, companionship, comfort, care, assistance, protection, affection, society,

moral support, and the loss of the enjoyment of other relations and other incidents incumbent

with the husband and wife relationship.

       112.    As a direct and proximate result of Defendant's unlawful and discriminatory

conduct in violation of the WFEPA, Plaintiffs have suffered and continues to suffer damages in

an amount to be proven at trial.

       113.    Defendant's unlawful conduct constitutes a knowing, malicious, willful and

wanton violation of the WFEPA for which Plaintiffs are entitled to an award of punitive

damages.

                                      PRAYER FOR RELIEF


       WHEREFORE,Plaintiffs pray the Court grant the following relief;




                                   Complaint, Page 13 of15 pages.
Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 19 of 26



1.   Declaratory judgment and relief that the actions, conduct and practices of

     Defendant complained of herein violate the laws of the United States and the

     State of Wyoming;

2.   An order directing Defendant to place Plaintiff in the position he would have

     occupied, together with full reinstatement of all benefits, salary consistent with

     raises awarded to other employees as well as vacation lime and sick leave, but for

     Defendant's discriminatory treatment and otherwise unlawful conduct, as well as

     to take such affirmative action as is necessary to ensure that the effects of these

     unlawful employment practices are eliminated and do not continue to ail'ect his

     employment and personal life;

3.   An award of damages in an amount to be determined at trial, plus prejudgment

     interest, to compensate Plaintiff Ibr all money and/or economic harm;

4.   An award of damages in an amount to be determined at trial, plus prejudgment

     interest, to compensate Plaintiff for harm to his professional and personal

     reputations and loss of career fulfillment;

5.   An award of damages in an amount to be determined at trial, plus prejudgment

     interest, to compensate PlaintitT for all non-monetary and/or compensatory harm,

     including but not limited to, compensation for his mental anguish, humiliation,

     embairassment, stress and anxiety, emotional pain and suffering, emotional

     distress and physical injuries;

6.   An award of damages for any and all other monetary and/or non-monetaiy losses

     suffered by Plaintiff in an amount to be determined at trial, plus prejudgment

     interest;



                       Complaint, Page N of15 pages.
       Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 20 of 26



      7.     An award of punitive dajnages;

      8.     An award of costs that Plaintiff has incurred in this action, as well as Plainlifrs

            reasonable attorneys' fees to the fullest extent permitted by law; and

      9.    Such other and further relief as the Court may deem just and proper.

Dated thi^^^ day of December, 201

                                           Philip
                                              ilip A. Nicholas, U 5-1785
                                                                  5-178
                                           Meggan J. Nicholas, U 7-4856
                                           Nicholas & Tangeman, LLC
                                           P.O. Box 928
                                          Laramie, Wyoming 82073
                                          (307)742-7140
                                          Fax:(307)742-7160
                                           E-mail: nicholas@wvoieaal.com
                                                   mnicholas@w>^oleaal.com

                                           Thomas E. Lubnau,# 5-2218
                                           P.O.Box 1028
                                          Gillette, Wyoming 82717
                                          (307)682-1313
                                          Fax:(307)682-9340
                                                  tom@etsea.com


                                           Aflorneysfor Roberl A. Harvey and Elaine Harvey




                              Complaint, Page 15 of15 pages.
                          Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 21 of 26
 EEOC Form 161-8(11/16)                     U.S. Equal Employment Opportunity Commission

                                          Notice of Right to Sue (Issued on Request)
To:        Robert A. Harvey                                                             From:   Denver Field Office
           792 Garfleld Avenue                                                                  303 East 17th Avenue
           Level!, WY 82431                                                                     Suite 410
                                                                                                Denver, CO 80203




       □           On behalf of person(s} aggrieved whose identity is
                   CONFIDENTIAL (29 CFR §1601.7(o))

 EEOC Charge No.                                          EEOC Representative                                            Telephone No.

                                                          Philip Gross,
 32K-2016-00089                                           Supervisory Investigator
                                                                                     CSee also the addtlionaf information enclosed with this foim.)
Notice to the Person Aggrieved:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondlscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been Issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state taw may be different.)

                   More than 180 days have passed since the filing of this charge.

       □            Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                    be able to complete its administrative processing within 180 days from the filing of this charge.
       □            The EEOC is terminating its processing of this charge.

       IX I        The EEOC will continue to process this charge.
Age Discrimination In Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       I      I     The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                    90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.
       I X I        The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                    you may file suit In federal or stale court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 vears) before you file suit may not be coilectlble.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                                ehalf of the Commission


                                                                                                                         Oc'l'obec 17,20^0
 Enclosures(s)                                                                                                                  (Date Mailed)
                                                                         Amy Burkholder,
                                                                        Field Office Director

 cc;              Halliburton Energy Services; Philip A. Nicholas, Esq.




                                                                                                                                 EXHJBIT

                                                                                                                                   A
                    Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 22 of 26
                                                                                   Capitol Corporate Services, Inc.
                                                                                   PO Box 1831
                                                                                   Austin, TX 78767
                                                                                   Phone;(800) 345-4647 Fax:(800)432-3622
                                                                                   rassop@capftolsen/ices.com




                                 Service Of Process Transmittal Notice


  VALOR!E CASEY                                   Date Processed:          01/07/2019
  HALLIBURTON
  3000 N SAM HOUSTON PKWY E J437 E
  HOUSTON TEXAS 77032                             Completed By:            KATHERINE WILLIS


                                                  Delivery Method to Client: FEDEX 2 DAY LETTER


                                                  Tracking Number:         467169040364



Enclosed please find legal documents received on behalf of the client named below. These documents are
being forwarded in accordance with your instructions.



              Date / Time Received             Transmittal #                     Delivered to Agent by
         01/07/2019 8:30 AM In WYOMING           WY-161171                         PROCESS SERVER



 With Regard to Client
 HALLIBURTON ENERGY SERVICES, INC.


 Title of Case or Action

 ROBERT ALLEN HARVEY AND ELAINE HARVEY VS. HALLIBURTON ENERGY SERVICES. INC.


 Case Number                                           Type of Document Served
 2018-000105                                           CITATION/SUMMONS



 Court Name

 DISTRICT COURT OF THE FIFTH JUDICIAL DISTRICT, BIG HORN COUNTY. WYOMING




                                                                                             DEFENDANT'S
                                                                                                  EXHIBIT

                                                                                                      2<
1-161171B
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 23 of 26




STATE OF WYOMING                                           IN THE DISTRICT COURT
                             )ss.                           FIFTH JUDICIAL DISTRICT
COUNTY OF BIG HORN           )                              Civil Action No.2018-O'OOlOS

ROBERT ALLEN HARVEY and
ELAINE HARVEY,
       Plaintiffs,
vs.

HALLIBURTON ENERGY SERVICES,INC.,
       Defendant.
                                          SUMMONS


To the above named defendant:

               HALLIBURTON ENERGY SERVICES,INC.
               do Capitol Corporate Services, Inc.
               1720 Carey Ave., Suite 400
               Cheyenne, WY 82001

       YOU ARE HEREBY SUMMONED and required to file with the Clerk and serve upon the
Attorney for the Plaintiffyour Answer to the Complaint which is herewith served upon you, within
20 days after service of this Summons upon you, exclusive of the day of service. (If ser\'ice upon
you is made outside ofthe State of Wyoming, you are required to file and serve your answer to the
Complaint within 30 days after service ofthis Summons upon you exclusive ofthe day ofservice).
If you fail to do so,judgment by default will be taken against you for the relief demanded in the
Complaint.

 .' ; DATED this g&T^ay of December,2018.
(Seal of District Court)                                             SERENA K. LIPP
                                                                                 Clerk of Court


Philip A. Nicholas, 5-1785
NlCHOLAS &tANGEMAN,LLC
170 North Fifth Street, P.O. Box 928
Laramie, WY 82073-0928
Phone:(307)742-7140
Fax: 307-742-7160
nichQlas@wvolegal.com
         Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 24 of 26




                                             RETURN
STATE OF WYOMING
                                      )ss.                    To be iiscil b)- SherifT. Under SlwrifT or Dcput\
COUNTY OF


         I,                                    ,Sheriff in and for said County of.
Stale of Wyoming,do hereby certify that 1 received the within Summons,together with a copy of
tlie Complaint filed in the above entitled matter, and that 1 served the same in the County aforesaid
on the             day of                                         ,2018, by delivering a copy of the
same,        together        with        a       copy          of       the       Complaint,       to
                                                             at      the     following       address:



                                                                                       Sheriff
                                               By:
                                                                                         Deputy Sheriff
                      RETURN OF SERVICE-ALTERNATIVE FORM
STATE OF WYOMING                      )
                                      )ss.
COUNTY OF ALBANY                      )

        The Undersigned declares under oath that he or she served this Summons,together with a
copy of the Complaint filed in the above entitled matter, and that I served the same in the County
aforesaid on the          day of                                       ,2018, by delivering a copy
of the same, together with a copy of the Complaint, to                                       at the
following address                                                                              . I further certify
that I am over the age of 19 years and am not interest in nor a party to this action.


                                               Name


Signed under oath before me on this            day of.                      2018.



                                               Notary Public
                                               My Commission Expire on

i Service Fees                                       Send Return & Bill to the following:
; Service $                                                  Nicholas &Tangeman,LLC
j Mileage $                                                  170 North 5th Street, P.O. Box 928
 Return $                                                    Laramie, WY 82073-0928
 Total    $                                                  (307)742-7140
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 25 of 26




                           FIFTH JUDICIAL DISTRICT COURT
                             BIG HORN COUNTY,WYOMING

ROBERT ALLEN HARVEY and ELAINE
HARVEY,
    Plaintiffs,

vs.                                                Civil Action No. 2018-000105

HALLIBURTON ENERGY SERVICES,INC.,
       Defendant.




            DEFENDANT'S NOTICE OF REMOVAL TO FEDERAL COURT



       PLEASE TAKE NOTICE,that on February                  j2019, Defendant, Halliburton Energy

Services, Inc., filed a Notice of Removal with the United States District Court for the District of

Wyoming, a copy of which is attached hereto. Accordingly, this case is hereby removed to the

United States District Court for the District of Wyoming.

       Respectfully submitted this ^ day of February 2019.



                                      Keith R. Nachbar
                                      Wyoming Bar No. 6-2i808
                                      Keith R. Nachbar, P.C.
                                      123 W. 1st Street. Suite 205
                                     Casper, Wyoming 82601
                                     Phone: (307)473-8977
                                     Fax: (307)473-8989 '
                                      Email: Keith@Nachbarlaw.com

                                     COUNSEL FOR DEFENDANT,
                                      HALLIBURTON ENERGY SERVICES,INC.




                                                                                   DEFENDANrs
                                                                                      exhibit

                                             Page 1
        Case 1:19-cv-00027-MLC Document 1 Filed 02/05/19 Page 26 of 26



                                 CERTIFICATE OF SERVICE


       I hereby certify that on this     day of February, 2019,1 caused to be served by United

States mail the foregoing pleading upon counsel ofrecord as follows:

Philip A. Nicholas
Meggan J. Nicholas
Nicholas & Tangeman, LLC
P.O. Box 928
Laramie, Wyoming 82073
nicholas@wvolegal.com
mnicholas@wvolegal.com


Thomas E. Lubnau
Lubnau Law Office, PC
P.O. Box 1028
Gillette, Wyoming 82717
tom@esteq.com




                                           Keith R. Nachbar




                                            Page 2
